ORDER

PER CURIAM.
Appellant Marka Ward (“Ward”) appeals from the judgment of the trial court entered upon a jury verdict of robbery in the first degree, Section 669.020, RSMo. 2000. Ward presents two points on appeal. In his first point on appeal, Ward claims the trial court erred in overruling his motion to suppress evidence of cash and a paycheck found in his pocket because the items were discovered during a warrantless search performed in violation of his constitutional right to be free from unreasonable searches and seizures. In his second point on appeal, Ward argues that the trial court clearly erred in denying his motion to suppress identification and allowing the victim to identify him in court because the in-court identification was tainted by an impermissibly suggestive procedure.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).